Citation Nr: 1110999	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1956 to March 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California, which denied service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1. Personnel records show that the Veteran served in the U.S. Air Force during the Vietnam War in Guam, but do not show any in-country service in the Republic of  Vietnam.

2. Diabetes mellitus was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that the Veteran's diabetes mellitus is related to any disease or injury incurred in or aggravated by service.  

3. The Veteran died in October 2005 from pneumonia, dementia and probable lewy body dementia.  Other significant conditions contributing to death but not resulting in the underlying cause were diabetes mellitus II, and coronary artery disease. 

4. At the time of the Veteran's death he was service connected for degenerative arthritis, right knee; degenerative spondylosis, lumbar spine; and bilateral hearing loss. 

5. The preponderance of the competent evidence shows that there is no relationship between the Veteran's cause of death and his service.






CONCLUSION OF LAW

A disease or disability related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in January 2006.  

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The notification did not summarize the service-connected disabilities that were in effect at the time of the Veteran's death, pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007).  However, the appellant has never contended that the Veteran's caused of death was due to his service connected disabilities, rather her contention has always been that the Veteran's diabetes mellitus contributed to his death, and it should be presumptively service connected based on the Veteran's exposure to herbicides while stationed in Guam. 

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 Sect. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, personnel records, requested records from the military, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence of chronic diseases during wartime service may be presumed if manifested to a compensable degree within the applicable time period from the veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Similarly, diseases associated with exposure to certain herbicide agents, i.e. Agent Orange, may be presumed service connected if manifest to compensable degree within the applicable time periods. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a no service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). 

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant contends that the Veteran's diabetes mellitus is related to service as he was exposed to herbicides when he was stationed in Guam, and that his diabetes mellitus contributed to his death. 

At the time of his death the Veteran was not service connected for diabetes mellitus.  There is no evidence that he had diabetes mellitus in service or within one year of service.  The appellant claims that the Veteran was exposed to Agent Orange while stationed in Guam and should be presumptively service-connected for diabetes mellitus; however, there is no presumption of exposure for individuals who were stationed in Guam.  The Department of the Army verified that the Department of Defense listing of herbicide spray areas and test sites outside of the Republic of Vietnam does not include Guam.  Additionally historical data does not document any herbicide spraying, testing, storage or usage at Anderson Air Force Base in Guam.   

The appellant submitted a copy of a Board decision for another veteran which granted service connection for diabetes mellitus secondary to herbicide exposure in Guam; however Board decisions are only binding as to the case decided and are nonprecedential. 38 C.F.R. § 20.1303. 

Exposure to herbicides will be presumed for persons who served in the Republic of Vietnam.  38 C.F.R. §3.307(a)(6)(i).  The appellant does not allege, nor does the record reflect, that the Veteran was ever in the Republic of Vietnam. 

At the time of his death, service connection was in effect for degenerative arthritis  right knee; degenerative spondylosis, lumbar spine; and bilateral hearing loss. However none of the Veteran's service connected disabilities were identified as a cause of his death.  The Veteran's cause of death was identified as pneumonia, dementia and probable lewy body dementia.  Other significant conditions contributing to death but not resulting in the underlying cause were diabetes mellitus II, and coronary artery disease.

The appellant has presented no medical evidence that any disease or, injury, in service was the principal or a contributory cause of the Veteran's death.

The appellant genuinely believes that that the Veteran's diabetes mellitus was the result of herbicide exposure in service which resulted in his death.  However, there is no evidence that the Veteran was ever exposed to herbicides in service. 

If, as here, the Veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to dependency and indemnity compensation, if at the time of the Veteran's death, the Veteran has a service connected disability rated totally disabling continuously for a period of 10 or more years immediately preceding his death; continuously since the Veteran's release from active service and for a period of at least five years immediately preceding death; or for one year prior to his death if he was a prisoner of war under certain conditions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

At the time of the Veteran's death the Veteran was not rated totally disabled for any period of time and, accordingly, 38 C.F.R. § 3.22 does not apply. 

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, including DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1310; there is no doubt to be resolved; and service connection for the cause of death and DIC benefits are not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to service connection for the cause of the Veteran's death, including DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1310 is denied. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


